Title: To George Washington from Benjamin Tallmadge, 25 November 1782
From: Tallmadge, Benjamin
To: Washington, George


                  
                     Sir
                     Stanwich Novr 25th 1782
                  
                  I have inclosed for Your Excellency papers of Intelligence No. 1 & 2, the former via Kingsbridge, the later from Long Island—On Wednesday I expect to see a Person from below, whose information I think will be important, & very shortly I hope to have the Cantonments of the Enemy on Long Island.
                  With respect to the paper No. 2, I beg leave to make a few Observations for Your Excellency’s Consideration.  Presuming that a Certain Manoeuvre is to take place, I cannot but suggest that the present, if all others, would be the most favorable moment for an Enterprise against Col. Thompson’s Detachmt for the following reasons viz.—1st—If the attention of the Enemy, should be called to some other point by any blow, this Detachment may probably be called off from Huntington for other Service, or put so much on its Guard, as to baffle all Attempts in future for a surprise.
                   2d—If the blow should be given in this Quarter & succeeded, the whole Attention of the Enemy would be called to that part & the Troops at Jamaica & on the West End of Long Island put in motion to recover their loss, without causing an alarm in the other Quarter from its present safe Situation &c.—For this reason perhaps it might be well to attack Thompson the night preceeding the other. 3d  If the Attempt succeeded, & it should be tho’t adviseable, after sending off the Prisoners, a sufficient number of Men might be mounted on the Captured Horses, & advanced a little to the Westward to Call the Attention of the Enemy, & I have no doubt but our retreat might be easily & safely Conducted.
                   4th  If the Enterprize should be fortunate, almost the whole of the Enemies Cavalry would be destroyed, & a Check given to that dangerous Commercial Intercourse which has increased within a little time between the Enemy & the Connecticut Shoar, beyond any thing I could have believed.  By the Information which I have recd the whole of Thompsons Detachment are regularly supplied from this Shoar, nor have they recd the least supply from the Kings Magazines.
                  In the above Account, I have said nothing of the Distress under which our friends on Long Island labour from having such a body of Men quartered among them without public Supplies of either forage or provision—If my Sentiments on this head should meet Your Excellencys approbation,  I believe with four Companies of Infantry, or two added to those of the Legion I could effect the purpose—Six Companies would be the utmost of my Wishes.  In this Case I would beg leave to suggest that if the Troops moved to Bedford for some plausible reason, they could in a few hours reach the place of Embarkation.  If bad Weather, a want of boats, probability of Detection or any unforeseen Accident should frustrate the Attempt, The Troops would then be perfectly ready for other service—If on the other hand, the plan should succeed the Troops return the same night, they would then be in season to cooperate or at any rate to support.
                  I have been the more particular on this head; as I foresee more inconvenience to the public from this Detachment thro the Winter, than from all the British Army.
                  My View would be to embark near Stamford, and land on Easton’s Neck, East of Huntington harbour, to prevent any Injury from the Enemies Guard boats, & to secure a safe Retreat in Case of Difficulty, as the Neck is very narrow & long.
                  Should Your Excellency wish to have the Enterprize undertaken, I would further observe that we have a few Dragoons whose Hopes are too much worn down to do much service; those Men to the Amot of fifteen or Twenty, under an Officer whom I could wish (Lieut. Seymour of the Legion) would be amazingly serviceable.  As the Enemies Cantonments are somewhat extensive, this party being mounted on the spot, would do great Execution among the fugitives.
                  With respect to the paper No. 1. it is a rough Sketch of what has been sent to me, but when I see the person I can be more particular without being suspected.  I cannot learn that any Troops have yet Embarked at N.Y.
                  These Dispatches will be safely conducted beyond Danger, & then a Corpl & two Dragoons will proceed on to Head Quarters with them.  They will relieve a like number now at Newburgh with the Mail, by whom Your Excellency’s Commands can be safely transmitted. I have the Honor to be, With the highest Esteem & Res. Sir, Your Excellency’s most Obedt Servt
                  
                     Benja. Tallmadge
                     
                  
                Enclosure
                                    
                     No. 1
                      
                  
                  12 hundred troops in fort Knyphauson Consisting of the granadeirs of the 33d & 38th Regts Cmd by G. musgrove 1 troop of the 17th Dragoons at Harlem The 54th & 57th at McGowns Pass Comd by G. Bruce N.Y. garrisond by Robinsons Core—the 37th Regt and Hessians no. of the Last unknown—at Staten Island the 40th & 42d with Jersey Battalions.
                     the Cork fleet arrived at N.Y. the 16th Inst.  Admoral Peggot Sailled the 17th.  The troopes in the Different garrisons on Y. Island Ly in Baracks & those in front of the Barrier Ly within the garrisons
                     No. 8 is Defended or guarded by 1 C. 2 L. 3 Serjt & 50 R. & file the other forts between Kings bridge & the Barrier by Subalterns guards which are Daily Releived.  No. 8 is Picketed only by the gate which Is In the South Part—Surrounded with abbatis.  The No. of Cannon not acertain’d nor the Construction—the Barrier is a verry Strong work Cast up extending from the north River to Harlem River with a Ditch in front and Pikets Set firmly into the Battery or Cast up work, with a Sort of Redoubts or Strong Baterys furnishd with Cannon at Smal Distances from each other from East to west—no Guards nor Patroles on the North River below Fort Kniphausen.
                     
                        diagram
                     
                  
                  
                Enclosure
                                    Sir
                     According to Your Requests I Prosceded to the Place appointed—and find matters as follows—1—Viz:—the number of officers & soldiers are betweene five and six hundred men—to distinguish the ofiers from the men It is out of my power—the mounted are two hundred & twenty.2: they are Cantoond in houses and extend from Capt. Squires Round by Parts Northern and So on to Shuble Smith.3 they have Pickets of twelve men at every Cross Path & Landing In and out of Town, at night but none In the day Time—except at the Colos. Quarters and with the artilly.4: two Small Brass Grasshoppers are the only Cannon they have—twelve Americans detained at each Place—they Stand on the hill by the old Inspecting house.5: that Part of the Regt at Cold Spring has deained Colo. Thompson is quartered at Doctr Plats and Majr Murray at Northie Williams.6. No more Troops to Joine them what has already—Which is the Queens Raingers & Tarlton. Both in Regts the  Total so Concluded In the first answer—no Support nearer then Jamica—one Ship three Brigs two Sloops in Huntington Bay.From what I Can Collect from Yrk there is Eleven Ships of the Line one fifty & one forty which are goin over the barr. Its Sad to watch the French fleet—tis also Said there is an Express arived at York—which gives Intellegence of Gebrolters bing given Up—but nothing of the Kind is Published there—the Said Colo. Willard which I have Spooke of Some In my Letters to You is at Last Got his fleet Ready and is now Waiting In Turtle Bay for a wind In order to go eastwards he is Convoyd by two Frigates and some Small armd Vessels—You may Look out for him Very Soon. I Am Sir Your Most Obedt Humb. Sert.Jno: Corke
                        No. 2Kingsbridge, N.Y.P.S.  Sir I had forgot to mention, about the part which is no work there to Immprove a Large ditch and the Well and is all open—as att the two sides North & South some gun & few Whale Boats has Come from York to Cross the Sound more is falling out and the hole of them to be under the Command of Magr Hubbel—If my name was Major Talmage I would Shew these Cads what Rebbels Could due and that very Shortly two.
                     
                        
                     
                  
                  
               